Citation Nr: 0016603	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  92-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the injuries sustained by the veteran in October 1983 
as a result of a self-inflicted gunshot wound are the result 
of his own willful misconduct.


REPRESENTATION

Appellant represented by:	David M. Axinn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.  

This is an appeal from a February 1991 determination by the 
Department of Veterans Affairs (VA) that the injuries 
sustained by the veteran in October 1983 as a result of a 
self-inflicted gunshot wound of the head were a result of his 
own willful misconduct.  The case was initially before the 
Board of Veterans' Appeals (Board) in March 1993 when it was 
remanded for further development.  The appeal was returned to 
the Board in January 1995. 

In a decision dated in July 1995, the Board held that the 
injuries sustained by the veteran in October 1983 as a result 
of a self-inflicted gunshot wound were the result of his own 
willful misconduct.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  In September 1996 the General Counsel for 
the VA and the veteran's attorney filed a joint motion to 
vacate the Board's decision and to remand the matter for 
development and readjudication.  In an order dated in October 
1996 the Court granted the joint motion and vacated the July 
1995 Board decision and remanded the case to the Board for 
further action.  In October 1997 the Board remanded the case 
to the regional office for further action including 
scheduling the veteran for a VA psychiatric examination.  The 
psychiatric examination was conducted in March 1998.  
Supplemental statements of the case were issued to the 
veteran in November 1999 and January 2000.  The case is again 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  In October 1983 the veteran sustained a self-inflicted 
gunshot wound to the head.  The incident immediately followed 
him shooting and killing an acquaintance.

3.  The veteran was not insane at the time of the suicide 
attempt and the attempted act of self-destruction was 
intentional.


CONCLUSION OF LAW

The injuries sustained by the veteran in October 1983 as a 
result of a self-inflicted gunshot wound were the result of 
his own willful misconduct.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.1, 3.354 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1991.  That is, the Board 
finds that he has submitted a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed to the extent possible.  

I.  Background

In August 1989 the veteran submitted a claim for nonservice-
connected disability pension benefits based on residuals of a 
gunshot wound of the head.

In January 1990 the veteran indicated that the incident had 
occurred on October 31, 1983.  He related that he had placed 
a gun in his mouth and had sustained various injuries to his 
head, left ear and left eye.  He had been incarcerated from 
October 1983 until May 1989.  

In July 1990 the veteran indicated that, on October 31, 1983, 
he had attempted suicide by placing a gun in his mouth.  
Before doing so, he had shot and killed his best friend of 50 
years.  He had been sent to prison and was released in May 
1989. At his trial, six court-appointed experts testified and 
there was an even split in their opinions.  Three indicated 
he suffered from an isolated explosive disorder and the other 
three doctors stated that even though he suffered from deep 
depression, he was responsible for his actions.

In an August 1990 statement the veteran related that 
following the incident he had been taken to the Mount Sinai 
Hospital Emergency Room in critical condition.  The doctor 
who treated him testified at both of his trials that he had 
amnesia involving the tragedy.  The veteran indicated that to 
the current time he not only did not know what had happened, 
but why it happened.  Prior to the tragedy he had never had 
anything other than a traffic violation.  

A report by the Mount Sinai Hospital received in November 
1990 reflects that the veteran sustained a gunshot wound to 
his mouth and the left side of his head.  He was reported to 
be alert and oriented, but with amnesia regarding the 
incident.  

A report by the Jackson Memorial Hospital, received in late 
1990, reflects that the veteran had been transferred from the 
Mount Sinai Hospital after sustaining a self-inflicted 
gunshot wound of the mouth.  At the Jackson Hospital the 
veteran was awake and alert.  At a psychiatric consultation 
on November 14, 1983, it was indicated that the veteran had a 
4- to 5-year history of intense depression with suicidal 
ideas.  He had not been working for the previous 3 or 
4 years, was not married, and had no family and no friends.  
The veteran had no recollection of the incident.  The 
diagnosis was major affective disorder.  

In a June 1991 statement, Leonard Haber, Ph.D., a licensed 
psychologist, indicated that, in a deposition at the 
veteran's trial, he had testified that in his opinion on 
October 31, 1983, the veteran had suffered from a condition 
of temporary insanity.  He specified that the condition was 
an isolated explosive disorder and reported that the incident 
(the homicide) had been the result of extreme mental and 
emotional stress.

The veteran testified at a hearing at the regional office in 
April 1992.  He provided considerable details regarding the 
circumstances leading up to and including the incident in 
which he shot and killed his long-time friend and then 
attempted to take his own life.  He again indicated that he 
had no personal recollection of the events but was relying on 
the statements of others to reconstruct the incident.

Pursuant to the request in the March 1993 remand by the 
Board, the regional office contacted the Jackson Memorial 
Hospital and Mount Sinai Hospital for any additional 
treatment records of the veteran but was advised by those 
facilities in 1993 that there were no additional records 
available.  The regional office also obtained medical records 
from the State of Florida, Department of Corrections; 
however, the records pertained to treatment of the veteran 
for various conditions subsequent to 1983.

Later in 1993 a VA field examiner attempted to obtain a copy 
of the complete transcript of the veteran's trial but the 
transcript was not available.  The field examiner did obtain 
the depositions of several expert witnesses at the trial 
including Dr. Haber.  Dr. Haber had seen the veteran on four 
separate occasions for a total of about seven hours.  He had 
administered various psychological tests to the veteran.  He 
felt that the veteran was a chronically depressed, fearful 
and hysterical type of individual.  It was his opinion that 
the veteran had an impulse control disorder.  He stated that 
the veteran also had an isolated explosive disorder.  In his 
opinion the veteran had no idea what he was doing at the time 
that he did what he did.  He believed that something had 
snapped in the veteran's mind on that day based on his 
perception of the pressures of his life and his belief that 
his life was effectively over.  

Dr. Haber felt that some other person with more strength, 
more perspective, more stamina and with more assets of a 
personal type might have faced the same set of facts with a 
considerably different point of view.  An isolated explosive 
disorder was a type of psychosis.  Dr. Haber indicated that 
traumas of major proportion such as the loss of a spouse or 
child caused individuals to consider suicide.  Such matters 
were nowhere near what had driven the veteran to thinking 
about suicide.  He related that the veteran had no family, no 
close friends, and no money and he was losing his apartment.  
He could not face being destitute and on the street.  Dr. 
Haber felt that the veteran had been in an impulsive disorder 
state such as temporary insanity or a temporary psychosis.  
He did not believe the veteran would have consciously killed 
his friend or anyone else.  

A deposition by Eli Levy, Ph.D., a Psychologist, reflected 
that he had had two interviews with the veteran consisting of 
about 3 or 4 hours total.  He noted that, according to the 
veteran, he had been somewhat depressed with suicidal 
ideation for the previous eight years. 

A deposition by Sanford Jacobson, M.D., a Psychiatrist, 
reflected that he had evaluated the veteran.  He had 
initially seen the veteran in the county jail in February 
1984.  The veteran had denied any recollection of the 
shooting itself.  The veteran had stated that for 8 to 10 
years he had been thinking of killing himself.  He reported 
that the veteran had known the deceased for almost his entire 
life.  His rent was due and money was tight.  He had called 
his friend to borrow money and had told the friend he was 
desperate and would kill himself.  Dr. Jacobson stated that 
he had not noticed anything in terms of the veteran's 
thinking that was bizarre.  He did not have any delusional 
thinking.  He related that he had not found sufficient 
evidence from the veteran's history to make a diagnosis of a 
major psychiatric disorder.  He thought that there was 
certainly a chronic, growing depressive trend in the veteran.  
He did not feel the veteran had a mental impairment that 
would make him think that the veteran was insane at the time 
of the homicide.  He felt that the veteran knew right from 
wrong and understood the nature and quality of his acts.

Dr. Jacobson indicated that nothing in his interview or 
information from other sources led him to believe that the 
veteran, even though mentally ill and depressed, was not 
aware of the nature and consequences of his actions and their 
wrongfulness.  That is, he concluded that the veteran was 
legally sane at the time of the homicide.  

In a deposition in May 1985 Milton E. Burglass, M.D., 
indicated that he had examined the veteran in February 1985 
on two occasions for a total of about 7 1/2 hours.  In his 
professional opinion, the veteran met the Florida criteria 
for insanity at the time of the offense.  He felt he was not 
criminally responsible for his actions.  He felt that the 
veteran had suffered from an isolated explosive disorder.  He 
related that the veteran had flirted with suicide all of his 
adult life, which was the ultimate dissociative state.  He 
related that one way to get out of life if an individual 
could not stand it was to leave it for good.

Pursuant to the October 1997 remand by the Board, in November 
1997 the regional office wrote to the veteran and his 
attorney for information regarding any additional medical 
records pertaining to the veteran.  No response was received 
to this request.

The veteran was afforded a VA psychiatric examination in 
March 1998.  The examiner noted that the veteran's claims 
files were available and had been reviewed.  It was noted 
that in August 1989 the veteran had submitted a claim for 
nonservice-connected disability pension benefits based on 
residuals of a gunshot wound of the head that was self-
inflicted.  On October 31, 1983, he had shot his life-long 
friend of 50 years and then turned the gun on himself, 
placing it in his mouth and incurring various wounds and 
injuries to his head, left ear and left eye.  He had been 
hospitalized for the gunshot wound and then incarcerated from 
October 1983 to May 1989.

A review of the claims file showed no documented history of 
psychiatric disorder, psychiatric treatment or psychiatric 
impairment prior to 1983.  The veteran also denied any 
psychiatric history or symptomatology.  The violent 
aggressive behavior was out of the ordinary for the veteran 
as there was no history of prior suicide attempts or attempts 
at assaulting others.  Currently the veteran denied any 
psychiatric symptoms.  He had not had psychiatric treatment 
except around the time of the self-inflicted injury and while 
awaiting trial.  

On examination the veteran had obvious deficits and 
limitations as to his appearance and method of communication.  
He was oriented in all three spheres.  His memory was good.  
He had an obsessional style and was very persistent at making 
his point.  His answers were goal-directed and his thinking 
was linear.  His mood was appropriate and euthymic.  He 
showed minimal anxiety and no appreciable depression.  He had 
a very persistent focus on his task and he was extremely 
task-oriented.  There was no evidence of hallucinations or 
delusions.  He had an intellectual approach to his previous 
difficulties and was focused on the aftermath of his legal 
problems and the murder and suicide attempt rather than any 
psychological issues leading up to or following them.  The 
examiner found that somewhat unusual in that he seemed to 
have isolated the psychological impact of his murder and 
suicide attempt.  The veteran denied any current suicidal 
ideology and denied the need for psychiatric treatment at the 
current time.  He denied any symptoms of anxiety or 
depression.

The examiner was of the opinion that there was no psychiatric 
disorder at the current time.  There were no symptoms to 
suggest a psychiatric disorder.  On review of the material a 
personality disorder was considered possible.  The 
murder/suicide was considered to be the result of extreme 
stressors at that particular time.  

The report of the psychiatric examination was redictated by 
the examiner in April 1998.  It was noted that the veteran 
had purchased a gun three years before the shooting of his 
friend. He had been feeling desperate financially at the time 
of the shooting.  The information regarding the veteran's 
medical history and mental status examination was essentially 
the same as that on the March 1998 examination report.  On 
the multi axial assessment there was no diagnosis on Axis I.  
On Axis IV, the listed psychosocial and environmental 
problems, severe stressors, consisting of  underemployment, 
social isolation and lack of social support were noted.  The 
global assessment of functioning on Axis V was listed as 70.  
She stated that the veteran was stable in his current living 
arrangement and did not report symptoms interfering with his 
daily routine.  He was not in ongoing treatment.  She 
commented that she did not think that there was a current 
psychiatric disorder.  The veteran did not meet the criteria 
for an Axis I diagnosis.  He seemed to have recuperated from 
the murder/suicide attempt.


II.  Analysis

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves the 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

In Zang v. Brown, 8 Vet. App. 246 (1995), the Court held 
that..."[b]ecause 'willful misconduct' required an intentional 
act...and because intent presupposes sufficient mental capacity 
at the time of the act to understand its nature, the Court 
agrees with the Board's conclusion that, although no VA 
regulation expressly so provides, 'insanity', if proven, will 
constitute a viable defense under VA law to a charge of 
willful misconduct."  The Court held that the definition of 
insanity provided in 38 C.F.R. § 3.354(a) was applicable in 
that case to determine whether the attempted suicide by the 
appellant constituted willful misconduct.  Zang, at 252.

The Court further indicated that, as written, the regulation 
appeared to provide for three independent instances of 
insanity.  The Court concluded that a liberal interpretation 
of the regulation would produce an illogical and absurd 
result that could not have been intended by the Secretary.  
The only way to read § 3.354(a) so as to avoid such a result 
was to apply the phrase "due to a disease" to all three 
circumstances provided for in the regulation. 

The General Counsel of the VA in May 1997 discussed the 
intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R.§  3.354 (a).  It was 
indicated that behavior involving a minor episode or episodes 
of disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his normal method of 
behavior could best be resolved by adjudicative personnel on 
a case-by-case basis in light of the authorities defining the 
scope of the term insanity.  It was stated that the phrase 
"interferes with the peace of society" in the regulation 
referred to behavior which disrupted the legal order of 
society.  It was stated that the term "become antisocial" 
in the regulation referred to the development of behavior 
which was hostile or harmful to others in a manner which 
deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
VAOPGCPREC 20-97 (May 22, 1997).

In the instant case, the evidence reflects that in October 
1983 the veteran shot and killed his best friend and then 
attempted suicide by shooting himself in the mouth.  He was 
tried for the homicide and was sentenced for a term of 15 
years.  He was actually incarcerated from October 1983 to May 
1989.  

It has been contended that the injuries sustained by the 
veteran as a result of the self-inflicted gunshot wound of 
the head should not be considered as having resulted from 
willful misconduct since they were a result of mental illness 
on his part.  It is argued that the injuries were sustained 
at a time when the veteran was under extreme emotional 
distress and occurred immediately after the homicide, leaving 
no time for a rational consideration of the consequences.  
Immediately after the incident he had been hospitalized, 
initially at Mount Sinai Hospital and later at Jackson 
Memorial Hospital.  The records from Jackson Memorial 
Hospital document that on admission he had amnesia to the 
event.  On November 2, 1983, the nursing notes indicate that 
he appeared to be a very frightened individual and Thorazine 
(an antipsychotic medication) was prescribed, due to 
alteration in thought processes and behavior.  Although he 
had not previously received any formal psychiatric treatment, 
the veteran testified to a history of depression and 
treatment by his family doctor with Elavil.  At his trial, 
there was conflicting evidence from prosecution and defense 
witnesses as to whether he met the criteria for an insanity 
defense to a criminal charge under the M'Naghten rule which 
was more restrictive than the standards set forth in the Zang 
case.  All of the experts agreed, however, that he suffered 
from a mental illness.  

It is further maintained that the attempt at suicide should 
give rise to a presumption of insanity.  In the Zang case, 
the Court left open the question of whether 38 C.F.R. 
§ 3.302(b) applied to cases involving nonservice-connected 
claims.  Although, on its face, that regulation applied only 
to service-connected claims, a consistent approach to 
adjudication should apply the same standards to willful 
misconduct situations.  38 C.F.R. § 3.302(b) creates a 
presumption that an attempted suicide results from mental 
unsoundness which would be inconsistent with the specific 
intent required for a willful misconduct finding.  The 
statement of the case concedes that the veteran was subjected 
to a great deal of stress at the time of the incident.  That, 
in itself, negates the possibility that his attempt at 
suicide was an act of a rational person.  The act occurred in 
a moment of passion, immediately after the veteran had killed 
his best friend and virtually no time elapsed between the two 
events.  If suicide is ever to be considered rational, it 
would be in circumstances where an individual had the time 
and appropriate mental state to rationally consider his 
choices.  It was maintained that the sequence of events in 
this case indicates the veteran did not have the time to 
reflect on the option of suicide in a rational manner.  

There are of record copies of depositions of several 
psychologist and psychiatrists which were utilized at the 
veteran's trials.  Two of the experts, Leonard Haber, Ph.D., 
and Milton Burglass, M.D., indicated that they felt the 
veteran had not been responsible for his actions.  They 
indicated that the veteran was suffering from an isolated 
explosive disorder, which was a psychosis, and as a result 
was temporarily insane at the time of the homicide.  Another 
psychiatrist, Dr. Jacobson, did not believe that the veteran 
had any mental impairment that would have rendered him sane 
at the time of the offense.  He felt that the veteran knew 
right from wrong and understood the nature and quality of his 
acts.  

As noted above, several medical experts felt that the veteran 
had been temporarily insane at the time of the homicide and 
was not responsible for that act.  Another medical expert 
considered the veteran to be legally sane at that time.  The 
latter opinion was apparently accepted by the Court since the 
veteran was convicted of the crime.  However, the question in 
the instant appeal is the veteran's mental state at the time 
of his suicide attempt which is a different matter from his 
culpability and connection with the criminal charge.  The 
applicable regulation (38 C.F.R. § 3.354(a)) provides three 
instances in which a person, due to disease, is considered to 
be insane.  The Board does not find any of those three 
instances present in the veteran's case.  The Board notes 
that when the veteran was afforded the recent VA psychiatric 
examination in March 1998, the examiner commented that she 
did not believe there was any psychiatric disorder at the 
current time.  She indicated that on review of the material a 
personality disorder would be considered and the 
murder/suicide would have been a result of extreme stressors 
at that particular time.  However, the fact that the veteran 
was under stress at the time of the murder and self-inflicted 
wound would not equate to a finding that he was insane for VA 
purposes at that time.  The veteran's stressors have been 
well documented and include being unemployed, without funds, 
homeless and friendless and having just murdered his best 
friend and shot at the friend's wife.  As noted previously, 
the opinion of the medical expert that the veteran was 
legally sane at the time of the homicide was apparently 
accepted by the Court since the veteran was convicted of the 
crime.  The test for insanity regarding a criminal charge is 
more restrictive than that of the applicable VA regulation.  
Thus, if the Court found the veteran to be legally sane for 
purposes of the criminal charge it would appear that he would 
also be sane under the definition set forth in the VA 
regulation.

The Board has considered the parameters of the types of 
behavior defined as insanity in 38 C.F.R.§  3.354(a) 
discussed in the May 1997 opinion by the VA General Counsel.  
There is no indication in this case that, prior to the 
homicide and attempted suicide, the veteran had exhibited, 
due to disease, a more or less prolonged deviation from his 
normal method of behavior; or that he had disrupted the legal 
order of society.  The record does not establish that he had 
developed behavior which was hostile or harmful to others in 
a manner which deviated sharply from the social norm and was 
not attributable to a personality disorder.  As noted 
previously, when the veteran was afforded the VA psychiatric 
examination in March 1998, the only psychiatric disorder 
considered by the examiner was a personality disorder.  With 
regard to a consideration of the veteran's cultural 
background and level of education, the record reflects that 
the veteran completed high school and had a variety of jobs 
with his last employment being that of a night manager of a 
dinning room at a country club.  He was also a compulsive 
gambler and apparently gambled away most of his earnings.  
Although he had a number of relationships, he apparently did 
not have any close friends.  However, the record does not 
indicate that he had departed from the accepted standards of 
the community to which by birth and education he belonged so 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resided.

In view of the foregoing discussion, the Board concludes that 
the veteran's attempted act of self-destruction was 
intentional and he was not an insane person as defined in 
38 C.F.R. § 3.354(a).  The Board finds that his action 
involved deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of the probable 
consequences.  Accordingly, the Board concludes that the 
injuries resulting from the veteran's self-inflicted gunshot 
wound of the head in October 1983 were a result of his own 
willful misconduct.  38 C.F.R. §§ 3.1, 3.354(a).  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced as to put the issue into equipoise and thus 
the benefit of the doubt cannot be involved to permit a 
favorable result.  38 U.S.C.A. § 5107.


ORDER

The injuries sustained by the veteran in October 1983 as a 
result of a self-inflicted gunshot wound were the result of 
his own willful misconduct.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

